Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 19-20 and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solf et al. (U.S. 2011/0018541 A1). 
Regarding claim 1, Solf et al. disclose in Figs. 3-6, electrically insulating carrier via tube/coils (via generally cylindrical split gradient coil 10 and with the main magnet windings 32, see par. 0020, Fig. 3); electrical conductor turns 18 (via conductor elements gradient coil 10 has an annular central gap 16 that is free of coil windings which connecting conductors 18 disposed at each edge of the central gap 16 electrically connect selected primary and secondary coil windings, see par. 0017) wrapped around an outside surface (see Figs. 1-2, wherein conductive elements via coils 12-20 wrapping around surface of 10) of the electrically insulating carrier wherein the electrical conductor turns 12-20 are not disposed in grooves 16 (see par. 0034 of Fig. 6) on an outside surface of the electrically insulating carrier; wherein the outside surface of the electrically insulating carrier includes openings 40 (see par. 0023, wherein the pass-through openings are relatively small, they can be interspersed amongst the main magnet windings 32 so that the magnetic design of the main magnet is substantially unaffected by addition of the PET detection system 40) arranged along one side of each electrical conductor turns 12-20, wherein the openings 40 are shaped to receive pins or pegs 44 (see Fig. 3, par. 0021, wherein brace 42 provides mechanical support for the halves of the split gradient coil 30 in the region of the gap 16.  The PET detection system 40 is, in this illustrated embodiment, independently supported by mounting members 44 passing through openings 46 in the brace 42 and openings 48 in the magnet housing 34).

    PNG
    media_image1.png
    391
    731
    media_image1.png
    Greyscale

As to claim 2, Solf et al. disclose wherein the outside of the electrically insulating carrier 139 (see Figs. 1-2, wherein conductive elements via coils 12-20 wrapping around surface of 10) does not include openings 40 arranged along the other side of each electrical conductor turns 12-20 (see Figs. 1-2, wherein conductive elements via coils 12-20 wrapping around surface of 10).

Regarding claim 8, Solf et al. disclose a mold (via generally cylindrical split gradient coil 10 and with the main magnet windings 32, see par. 0020, Fig. 3) and including a keying feature 12-20 that defines a winding pattern of a coil 10 section (via conductor elements gradient coil 10 has an annular central gap 16 that is free of coil windings which connecting conductors 18 disposed at each edge of the central gap 16 electrically connect selected primary and secondary coil windings, see par. 0017) of the magnetic field gradient coil (see abstract 10 & 10’) and electrically insulating back plate 38 including coil 63 (see Fig. 3 & par. 0020); wherein a surface of the electrical conductor 12-20 opposite from the electrically insulating back plate 38 (the are cross each other as seen in Fig. 3) includes a keying feature 63, 60a-b & 40 (and other openings & holes as seen in Fig. 4) extending along the length of the electrical conductor 10 (including 12-20), the keying feature 60—62’, 63, 60a-b & 40 comprising a longitudinal groove 16’ (see par. 0034), a longitudinal line 62 of discrete protrusions spaced apart along the electrical conductor, the keying feature of the electrical conductor 60’ & 62’ mated with the keying feature of the mold 40 [see Fig. 6 & pars. 0030-0032].

As to claim 9, Solf et al. disclose wherein the keying feature is a longitudinal groove 16’ (see Fig 6, pars. 0034 & 0037).

Regarding claim 19,  Solf et al. disclose laying electrical conductors 12-20 & 60’-62’ onto a mold 40 that extends along the length of the electrical conductor engaging a mating keying feature 306-312 of the mold, wherein a keying feature 16’ & 60—62’, 63, 60a-b & 40 of body 10 that defines a winding pattern of a coil 10’ section see 0036) of the magnetic field gradient coil (see par. 0036) and electrically insulating back plate 36 & 63 (see 0024); attaching an electrically insulating back plate back plate 36 & 63 includes a keying feature 16’, 60—62’, 63, 60a-b & 40 to a side of the coil 10-10’ section opposite from the mold 40; and removing the coil section [see 0021].

As to claim 20, Solf et al. disclose the keying feature 16’ that extends along the length of the electrical conductor 10 including is a groove 16 & 16’; and the mating feature 40 of the mold is a ridge 60’ or a line of spaced apart discrete protrusions that defines the winding pattern of the coil section (see par. 0024).

As to claim 22, Solf et al. disclose machining the keying feature 16’ off the laid electrical conductor forming the coil section 10 & 10’ (see par. 0034 & 0037).

 As to claim 23, Solf et al. disclose wherein the openings are through-holes or blind-holes (hole where element 62 inserted as seen in Fig. 4).

    PNG
    media_image2.png
    454
    666
    media_image2.png
    Greyscale

As to claim 24, Solf et al. disclose the electrically insulating carrier as seen in Fig. 4 is a hollow cylindrical electrically insulating carrier (see hollow section 36 of Fig. 4) and electrical conductor turns via coils 12-20 wrapped around an outside surface of the electrically insulating carrier (see Fig. 1)

As to claim 25, Solf et al. disclose wherein the magnetic field gradient coil 10 or 10’ is a longitudinal magnetic field gradient coil (see abstract & par. 0017).

As to claim 26, Solf et al. disclose wherein the keying feature 16’ is a longitudinal ridge 60 (The groove 16' is not amenable to a large radial span of the disk-shaped electronic circuit board 62.  Accordingly, a generally annular electronic circuit board 62' is everywhere locally oriented transverse to a plane of the ring of radiation detectors, that  is, to the isoplane 66 of the gradient coil 10' for the hybrid scanner arrangement of FIG. 6, and is disposed at a larger annular radius than a modified ring of radiation detectors 60').

As to claim 27, Solf et al. disclose wherein the keying feature 16’ is a line discrete protrusions spaced apart via 16 along the electrical conductor 12-20 (see Fig. 6, wherein the annular gap 16 of the split gradient coil 10, or along the groove 16' of the gradient coil 10').

As to claim 28, Solf et al. disclose wherein the magnetic field gradient coil is a transverse magnetic field gradient coil (see Figs. 4-5, par. 0024 also diagrammatically illustrate a typical whole-body radio frequency coil 63, such as a whole-body quadrature birdcage or transverse electromagnetic (TEM) coil a generally annular electronic circuit board 62' is everywhere locally oriented transverse to a plane of the ring of radiation detectors, that  is, to the isoplane 66 of the gradient coil 10' for the hybrid scanner arrangement of FIG. 6, and is disposed at a larger annular radius than a modified ring of radiation detectors 60').

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive with respect to rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claims 14 & 16-18 are allowed.

Claims 4, 12, & 29 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 14 & 16-18, the limitations of previously objected to claim 15 are incorporated into independent claim 14 and claim 15 is cancelled in applicant’s response of 06/23/2021.

Claims 4 & 12 were objected to as containing allowable subject matter in the previous Office Action mailed 04/26/2021.


Claim 29 discloses similar limitation as claim 12, accordingly claim 29 is also objected to for the same or similar reasons that independent claims 12 is patentable as mentioned above.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

Examiner: 	/Trung Nguyen/-Art 2866
			November 5, 2021.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858